

Exhibit 10.2


Irrevocable Undertaking Agreement for the launch and acceptance of the takeover
bid for the shares of Saeta Yield, S.A.
 
 
 
 
 
 
 
BETWEEN
TERP Spanish HoldCo, S.L.
As the Bidder
 
 
 
AND
 
MUTUACTIVOS, S.A.U., S.G.I.I.C.






 
 
 
 
 
 
 
In Madrid, on 6 February 2018



1/13

--------------------------------------------------------------------------------







TABLE OF CONTENTS
BETWEEN4
WHEREAS4
CLAUSES5
1.LAUNCHING OF THE OFFER    5
1.1Commitment to launch the Offer    5
1.2The terms of the Offer    5
1.3Announcement and filing for authorisation    6
1.4Withdrawal of the Offer    7
1.5Amendments to the Offer Terms and Conditions    7
2.THE SELLING SHAREHOLDER’S COMMITMENTS    7
2.1Acceptance of the Offer    7
2.2Voting    7
2.3Standstill    8
2.4Related-party transactions    8
3.REPRESENTATIONS AND WARRANTIES    8
3.1Representations and warranties from the Bidder    8
3.2Representations and warranties from the Selling Shareholder    9
4.BREACH    9
5.DURATION    10
6.EARLY TERMINATION OF THE AGREEMENT    10
7.ANNOUNCEMENTS    10
8.MISCELLANEOUS    11
8.1No assignment    11
8.2Amendments    11
8.3Severability    11
8.4Entire Agreement    11
8.5Counterparts    11
8.6Waiver    11
8.7Costs    11
8.8Notices    11
8.9Governing law    12
8.10Jurisdiction    12


2/13

--------------------------------------------------------------------------------







BETWEEN
On the one hand,
I.“TERP Spanish HoldCo, S.L.”, a company incorporated and validly existing under
the laws of Spain, with registered office at 21 calle Serrano, Madrid, 28001,
registered at the Commercial Registry of Madrid at book 35,995, volume 9,
section 8, sheet M-646,732, entry 1 and provided with tax identification number
B87827648 (the “Bidder”), duly represented by Mr Alfredo Zamarriego Fernández
and Mr Ricardo Arias Sainz, in their capacity as Joint and Several Directors of
the Bidder, pursuant to the notarial deed executed on 30 January 2018 before the
notary public of Madrid Mr Francisco Miras Ortiz, with number 301 of his
protocol;
And, on the other hand,
II.“MUTUACTIVOS, S.A.U., S.G.I.I.C.”, a company incorporated and validly
existing under the laws of Spain, with registered office at Paseo de la
Castellana, 33 registered with the Commercial Registry of Madrid at book 3,256
(tomo), and sheet (hoja) M-55,390 and with the Registry of Collective Investment
Schemes Managers at the Spanish National Securities Market Commission, and
provided with tax identification number A78015203 (the “Selling Shareholder”),
duly represented on a joint basis by (i) Mr Ángel Fresnillo Salcedo, in his
capacity as representative of the Selling Shareholder pursuant to the notarial
deed executed on 3 May 2015 before the notary public of Madrid Mr José Miguel
García Lombardia, with number 893 of his protocol, and (ii) and Mr Pedro Pablo
García García, in his capacity as representative of the Selling Shareholder
pursuant to the notarial deed executed on 2 July 2012 before the notary public
of Madrid Mr José Miguel García Lombardia, with number 2,880 of his protocol.
The Bidder and the Selling Shareholder shall be hereinafter collectively
referred to as the “Parties” and individually as a “Party”.


WHEREAS


I.
Saeta Yield, S.A. is a Spanish corporation (sociedad anónima) with registered
office at Avenida de Burgos, 16D, Madrid, 28036, holding Tax Identification
Number (NIF) A-85699221, and registered with the Commercial Registry of Madrid
at Volume (Tomo) 26,842, Page (Folio) 14 and Sheet (Hoja) M-483,710 (the
“Target” or the “Company”), whose issued share capital amounts to EUR
81,576,928.00 and is represented by 81,576,928 ordinary shares, of EUR 1.00 par
value each, fully subscribed and paid-up, all of which are of the same class and
pertain to the same series and are represented by book entries (the “Shares”).
All the Shares are listed on the Madrid, Barcelona, Bilbao and Valencia Stock
Exchanges and traded through the Automated Quotation System of such Stock
Exchanges (Sistema de Interconexión Bursátil).



3/13

--------------------------------------------------------------------------------





II.
As of the date hereof, the Selling Shareholder represents funds, SICAVs and
managed portfolios identified in Annex 1 hereto, which collectively own
1,430,726 Shares in the Company representing 1.754% of the Company’s total share
capital (the “Selling Shareholder’s Shares”). Notwithstanding, should the
Selling Shareholder acquire, receive by any means or be entitled to any other
Shares during the course of the Offer, as defined in the following paragraph,
the Selling Shareholder’s Shares will also encompass such other Shares.

III.
The Bidder has agreed to launch a voluntary takeover bid in relation with the
total share capital of the Company (the “Offer”), through which the Bidder
wishes to acquire the Selling Shareholder’s Shares, and the Selling Shareholder
has agreed to irrevocably accept the Offer and tender the Selling Shareholder’s
Shares under the Offer pursuant to the terms and conditions set out herein.

IV.
In view of the foregoing, the Parties have agreed to enter into this irrevocable
undertaking agreement for the launch and acceptance of the Offer (the
“Agreement”) in accordance with the following

CLAUSES
1.
LAUNCHING OF THE OFFER

1.1
Commitment to launch the Offer

The Bidder has taken the decision to launch the Offer, subject to certain
conditions, and undertakes to do so by filing the necessary documentation with
the Spanish National Securities Market Commission (Comisión Nacional del Mercado
de Valores) (the “CNMV”) for the purposes of obtaining its approval of the
relevant offer document (folleto explicativo) (the “Offer Document”) and the
Offer, in accordance with the terms and conditions of this Agreement.
1.2
The terms of the Offer

The Offer will be on the following terms and conditions (the “Offer Terms and
Conditions”):
(i)
the Offer shall be launched at a price of EUR 12.20 per Share, to be paid fully
in cash (the “Offer Price”);

(ii)
the shareholders of the Company shall be granted a term of 15 calendar days to
accept the Offer (the “Acceptance Period”); and

(iii)
the Offer shall only be conditional upon:

(a)
the Bidder obtaining merger control clearance from the European Commission (in
so far as legally required); and

(b)
the Offer being irrevocably accepted by shareholders of the Target representing
no less than 48.222% of the Company’s voting share capital.

The conditions described under Clauses 1.2(iii)(a) and 1.2(iii)(b) will be
collectively referred throughout this Agreement as the “Offer Conditions”.
If the European Commission and/or any other applicable antitrust authority
requests, requires or imposes any condition, obligation, undertaking and/or
remedy (each, a “Commitment”) to the Bidder in order to approve the acquisition
by the Bidder of a controlling stake in the Company, the Bidder shall offer,
accept and agree to any such Commitment (which shall not include, without


4/13

--------------------------------------------------------------------------------





the prior written consent of the Selling Shareholder, any amendment to the Offer
Terms and Conditions) as may be necessary to obtain such approval, provided that
the Bidder shall be under no obligation to offer, accept or agree to any
Commitment that requires any action to be taken by any person other than
TerraForm Power Inc. and/or its subsidiaries (including, for the avoidance of
doubt, the Target and its subsidiaries). The Bidder undertakes that, between the
date hereof and the satisfaction of the Offer Condition in Clause 1.2(iii)(a)
above, neither it nor TerraForm Power Inc. nor any subsidiary of TerraForm Power
Inc. shall take any action which is reasonably likely to preclude or hinder the
satisfaction of the Offer Condition in Clause 1.2(iii)(a) above, including
(without limitation) any corporate and/or M&A transaction.
The Offer Price has been determined on the basis of the Target not making any
distribution of dividends, reserves, premium or any other equivalent form of
equity or related shareholding distribution or equity remuneration of any kind
to its shareholders prior to the settlement of the Offer other than quarterly
dividends in line with the Company’s dividend policy as currently publicised.
For this purpose, dividends up to the following maximum amounts shall be
considered as being in line with the Company’s dividend policy:
(w)
if the settlement of the Offer takes place before 25 May 2018, one or more
dividends can be paid, as from the date hereof, up to a maximum aggregated
amount of EUR 0.1967 per share;

(x)
if the settlement of the Offer takes place on or after 25 May 2018 and before 24
August 2018, one or more dividends can be paid, as from the date hereof, up to a
maximum aggregated amount of EUR 0.3967 per share;

(y)
if the settlement of the Offer takes place on or after 24 August 2018 and before
23 November 2018, one or more dividends can be paid, as from the date hereof, up
to a maximum aggregated amount a maximum of EUR 0.6017 per share; and

(z)
if the settlement of the Offer takes place on or after 23 November 2018 and
before 22 February 2019, one or more dividends can be paid, as from the date
hereof, up to a maximum aggregated amount of EUR 0.8067 per share,

provided, in all cases, that the ex-dividend date of the corresponding
dividend(s) takes place on or before the settlement of the Offer.
If the settlement of the Offer were to take place on or after 22 February 2019,
the above-mentioned maximum aggregated amount increases on a quarterly basis by
EUR 0.205 per share and the reference date for the settlement of the Offer is
the Friday falling on the penultimate week of May, August, November or February,
as applicable.
Consequently, should the Target carry out before the settlement of the Offer any
equity distribution or remuneration to the shareholders other than quarterly
dividends in line with the Company’s dividend policy as currently publicised, or
any distribution of quarterly dividends in excess of the abovementioned amounts
per share (each, an “Excess Distribution”), the Bidder may, in accordance with
article 33 of Spanish Royal Decree 1066/2007, of July 27 (Real Decreto
1066/2007, de 27 de julio, sobre el régimen de las ofertas públicas de
adquisición de valores) (the “Takeover Regulations”), either: (a) withdraw the
Offer if, in the Bidder’s opinion, the


5/13

--------------------------------------------------------------------------------





Excess Distribution prevents it from maintaining the Offer and the Bidder
obtains prior approval from the CNMV; or (b) maintain the Offer and adjust the
Offer Price by an amount equivalent to the gross amount per share received, or
to the gross amount per share received in excess of the abovementioned amounts,
as applicable, due to said Excess Distribution, inasmuch as the potential
reduction of the consideration does not exceed what is deemed necessary to
maintain the financial equivalence with the consideration previously offered,
and the Bidder obtains the prior authorization from the CNMV.
1.3
Announcement and filing for authorisation

The Bidder shall make the relevant public announcement of the Offer referred to
in article 16 of the Takeover Regulations no later than 5 business days after
the execution of the Agreement.
For the purposes of this Agreement, a “business day” shall be deemed any day of
the week, except for Saturdays, Sundays or any banking holiday in Madrid.
The Bidder undertakes to file with the CNMV the request for authorisation of the
Offer in accordance with the provisions of the Takeover Regulations in terms of
content, procedure and timing (the “Request for Authorisation”), which will
include the Offer Document. Subject to the Offer Terms and Conditions and Clause
1.5 below, the terms and conditions of the Offer and the final content of the
Offer Document will be in such form as the Bidder considers desirable or
necessary in order to obtain the authorisation of the Offer by the CNMV.
The Bidder shall file with the CNMV any ancillary documents required pursuant to
article 20 of the Takeover Regulations.
1.4
Withdrawal of the Offer

The Bidder may, at its sole discretion, withdraw the Offer only (a) if and when
any of the Offer Conditions is not met, or (b) pursuant to article 33.1 of the
Takeover Regulations.
In any such event, this Agreement will terminate in accordance with Clause 6.
1.5
Amendments to the Offer Terms and Conditions

Subject to the Offer Terms and Conditions, the Bidder shall be entitled to
extend the acceptance period of the Offer or to modify the Offer and the Offer
Document whenever deemed necessary to obtain the authorisation of the Offer
and/or to achieve its success.
Should the Bidder decide to increase the Offer Price, the Selling Shareholder
will be entitled to benefit from such price increase and will receive, for each
of the Selling Shareholder’s Shares, the new Offer Price.
2.
THE SELLING SHAREHOLDER’S COMMITMENTS

2.1
Acceptance of the Offer

The Selling Shareholder hereby irrevocably and unconditionally undertakes to
accept the Offer with all of the Selling Shareholder’s Shares, under the Offer
Terms and Conditions -as amended in accordance herewith, as the case may be-
within the first 5 business days of the Acceptance Period and further undertakes
not to revoke such acceptance, except where:
(i)
the Bidder decides to withdraw the Offer, in accordance with Clause 1.4; or

(ii)
the CNMV does not authorise the Offer.



6/13

--------------------------------------------------------------------------------





Save for the provisions in Clause 8, which shall remain in force, if any of the
scenarios described in (i) and (ii) above takes place, the Selling Shareholder
shall be entitled to freely transact with the Selling Shareholder’s Shares in
any way without any obligation or liability vis-à-vis the Bidder. Under no
circumstances other than those specified in this paragraph may the Selling
Shareholder accept any third-party offer in relation to any or all Selling
Shareholder’s Shares.
2.2
Voting

From the date this Agreement is entered into until the settlement of the Offer
—except where this Agreement is terminated pursuant to Clause 6 below—, the
Selling Shareholder undertakes, to the extent legally possible, to exercise the
voting rights attached to the Selling Shareholder’s Shares against resolutions
which, if passed, (i) might reasonably result in the Offer Conditions not being
fulfilled or which might reasonably impede or frustrate the Offer in any way, or
(ii) will result in any Excess Distribution.
2.3
Standstill

For the term of this Agreement, the Selling Shareholder undertakes not to, nor
to cause any related person in accordance with the Takeover Regulations to,
transact with any Shares of the Company.
In particular, the Selling Shareholder, shall not, nor cause any related person
to, subscribe for, purchase, sell, transfer, swap or otherwise acquire or
dispose of any Shares, financial instruments having the Shares as underlying
asset or rights attached to the Shares, or the voting or economic rights
attached to them, nor create any charges, pledges, liens, encumbrances or in any
way purchase, subscribe for or grant any right over Shares or the voting or
economic rights attached to them.
2.4
Related-party transactions

For the term of this Agreement, neither the Selling Shareholder, nor any party
related to it in accordance with applicable law, may enter into, amend or
terminate any agreement with the Company or any company of its group of
companies.
3.
REPRESENTATIONS AND WARRANTIES

3.1
Representations and warranties from the Bidder

The Bidder represents and warrants to the Selling Shareholder that:
(i)
The Bidder is validly incorporated, in existence and duly registered under the
laws of its jurisdiction and has full corporate power to carry out its object
(including the capacity to dispose of and encumber its assets) as conducted as
at the date of this Agreement; and to be party to the contracts and perform the
obligations deriving from them.

(ii)
The Bidder has obtained all corporate authorisations and all other governmental,
statutory, regulatory or other consents, licenses and authorizations required to
enter into and perform its obligations under this Agreement.

(iii)
This Agreement is not contrary to or does not entail a breach of any of the
corporate documents of the Bidder, nor is it contrary to any laws or regulations
in its jurisdiction or of any order, decree or judgment of any court or any
governmental or regulatory authority.



7/13

--------------------------------------------------------------------------------





(iv)
The Bidder is neither insolvent or bankrupt under the laws of its jurisdiction
of incorporation, nor unable to pay its debts as they fall due or is held liable
due to its inability to pay any debt. The Bidder is not party to any proceeding
against it in connection with arrangements with creditors, nor is it subject to
any winding up, bankruptcy or insolvency proceeding or are there reasons to
believe such proceedings may be initiated against the Bidder in the future.

(v)
Each of the above representations and warranties is true and accurate at the
date hereof and shall remain true and accurate and not misleading on the
settlement date of the Offer as if repeated immediately before the settlement of
the Offer

3.2
Representations and warranties from the Selling Shareholder

The Selling Shareholder represents and warrants that:
(i)
It is validly incorporated, in existence and duly registered under the laws of
its jurisdiction and has full corporate power to carry out its object (including
the capacity to dispose of and encumber its assets) as conducted as at the date
of this Agreement; and to be party to the contracts and perform the obligations
deriving from them.

(ii)
It has obtained all internal corporate authorisations, and there are no
governmental, statutory or regulatory consents or authorizations, in each case,
required to enter into and perform its obligations under this Agreement.

(iii)
This Agreement is not contrary to or does not entail a breach of any of the
corporate documents of the Selling Shareholder, nor is it contrary to any laws
or regulations in its jurisdiction or of any order, decree or judgment of any
court or any governmental or regulatory authority, in each case which are
applicable to it.

(iv)
It is the legal representative of the sole legal and beneficial owners of each
of the Selling Shareholder’s Shares. The Selling Shareholder’s Shares are free
from all liens, encumbrances and third party rights and include all the voting
and other rights attached thereto, as evidenced by the ownership certificate(s)
attached hereto.

(v)
It is entitled to dispose, sell and transfer the Selling Shareholder’s Shares on
the terms and conditions herein described.

(vi)
It is neither insolvent nor bankrupt under the laws of its jurisdiction of
incorporation, nor unable to pay its debts as they fall due or were held liable
due to their inability to pay any debt. It is not party to any proceeding in
connection with arrangements with creditors nor is it subject to any winding up,
bankruptcy or insolvency proceeding or has reasons to believe such proceedings
may be initiated it in the future.

(vii)
Each of the above representations and warranties is true and accurate at the
date hereof and shall remain true and accurate and not misleading on the
settlement date of the Offer as if repeated immediately before the settlement of
the Offer.

4.
BREACH

The breach by either Party of this Agreement will entitle the other Party to
claim against the breaching Party either (i) the specific performance of the
breached undertaking(s), or (ii) in the


8/13

--------------------------------------------------------------------------------





event of a material breach of the Agreement, the termination of the Agreement;
in both cases, together with a compensation for damages.
The non-breaching Party shall notify the breach to the other Party and the
request for specific performance or termination of the Agreement, as described
in the preceding paragraph, in accordance with the notification procedure set
out in Clause 8.8 below.
For the avoidance of doubt, none of the Parties shall be liable for any
indirect, consequential or reputational damages or loss of profits.
5.
DURATION

This Agreement will be in force from the date hereof until the settlement of the
Offer, unless terminated earlier in accordance with its terms. Notwithstanding
anything to the contrary in this Agreement, Clauses 4 and 8 shall remain in full
force and effect after the settlement of the Offer.
6.
EARLY TERMINATION OF THE AGREEMENT

This Agreement may only be terminated as follows:
(i)
by one Party giving notice to the other Party if the CNMV does not authorise the
Offer and the Bidder decides not to request again such authorisation;

(ii)
by the Bidder upon withdrawing the Offer pursuant to Clause 1.4, without
prejudice to any of its rights under Clause 4; or

(iii)
by the non-breaching Party giving notice to the other Party if this Agreement
has been materially breached, pursuant to Clause 4

Unless terminated earlier, this Agreement will expire if and when the Bidder has
launched the Offer and the Selling Shareholder has accepted the Offer and
tendered the Selling Shareholder’s Shares to the Bidder, in each case pursuant
to the terms herein, and no other obligation of any Party hereunder remains
outstanding.
The expiry or termination of this Agreement will be without prejudice to the
provisions in Clauses 4 and 8, which shall remain in force, and to the accrued
rights and obligations of the Parties hereunder on and prior thereto, including
as to the consequences set out for each of the events triggering the termination
throughout this Agreement.
7.
ANNOUNCEMENTS

The Selling Shareholder agrees to the public announcement referred to in Clause
1.3 incorporating references to the Selling Shareholder and to this Agreement in
the terms set out in the Takeover Regulations.
Other than the above-referred public announcement, the Request for
Authorisation, and the press release and investor presentations to be made by
the Bidder, neither Party (nor any of their respective affiliates) shall make
any announcement or disclosure or issue any circular in connection with the
possibility, existence, subject matter, content, terms and conditions or Parties
to this Agreement or the Offer without the prior written approval of the other
Party (such approval not to be unreasonably withheld or delayed).
The restriction in this Clause 7 shall not apply to the extent that the
announcement or circular is required by any applicable law or regulation, by any
stock exchange or any regulatory or other


9/13

--------------------------------------------------------------------------------





supervisory body or authority of competent jurisdiction, whether or not the
requirement has the force of law. If this exception applies, the Party making
the announcement or issuing the circular shall, to the extent feasible and
legally permitted, use its reasonable efforts to consult with the other Party in
advance as to its form, content and timing.
In any event, the Parties acknowledge and agree that they are obliged not to and
shall therefore, under no circumstance, make any announcement or disclosure in
connection with this Agreement to any third party (including, for the avoidance
of doubt, any stock exchange or any other regulatory or supervisory body or
authority) before the Bidder publishes the announcement of the Offer as per
Clause 1.3.
8.
MISCELLANEOUS

8.1
No assignment

Neither Party may without the prior unanimous written consent of the other Party
assign its rights and obligations deriving from this Agreement to any other
person, nor may it, without the prior written consent of the other Party,
assign, grant any security interest over, or otherwise transfer the benefit of
the whole or any part of this Agreement.
8.2
Amendments

No amendment to this Agreement will be valid unless made in writing and signed
by both Parties.
8.3
Severability

If any provision of this Agreement is declared void, invalid or unenforceable by
a competent court or authority, this Agreement will remain in force except for
that part declared void, invalid or unenforceable. The Parties will consult each
other and use their best efforts to agree upon a valid and enforceable provision
as a reasonable substitute for the void, invalid or unenforceable provision in
accordance with the spirit of this Agreement.
8.4
Entire Agreement

This Agreement constitutes the entire agreement between the Parties in relation
to the launch and acceptance of the Offer and replaces any other prior
agreement, whether oral or in writing, regarding the same matter.
8.5
Counterparts

This Agreement may be signed in one or more counterparts, each of which will be
an original and complete Agreement.
8.6
Waiver

Expect for the situations described in Clause 6, any failure or delay to
exercise a right, power or privilege provided in this Agreement will not in
itself amount to a waiver thereof and the individual or partial exercise of
these rights, powers or privileges will not constitute a waiver to exercise the
right, power or privilege in the future.
8.7
Costs

Each Party shall bear all costs incurred by it in connection with the
preparation, negotiation and entry into of this Agreement.


10/13

--------------------------------------------------------------------------------





8.8
Notices

The notice between the Parties in connection to this Agreement shall be made in
writing and in English to the following addresses or e-mails:
If sent to the Bidder:
Addressee:
Ms Emmanuelle Rouchel
Address:
99 Bishopsgate, London, EC2M 3XD
E-mail:
###@brookfield.com



Addressee:
Mr Ricardo Arias
Address:
21 calle Serrano, 2nd floor, 28001, Madrid, Spain
E-mail:
####@brookfield.com 

With a copy to:
Addressee:
Mr Rafael Núñez-Lagos / Mr Alfonso Ventoso
Address:
C/ Príncipe de Vergara, 187, 28002, Madrid, Spain
E-mail:
###@uria.com / ####@uria.com

If sent to the Selling Shareholder:
Addressees:
Mr. Angel Fresnillo Salcedo
Address:
Paseo de la Castellana, 33, Edificio Fortuny, 28010, Madrid, Spain
E-mail:
###@mutuactivos.com 

With a copy to:
Addressee:
Mr. José Ángel Fuentes Berna
Address:
Paseo de la Castellana, 33, Edificio Fortuny, 28010, Madrid, Spain
E-mail:
###@mutuactivos.com  

Any correspondence sent to the above addresses will be deemed to have been
received by the addressee (unless the addressee had previously informed the
sender of a change of address by notice in accordance with this Clause),
provided that they evidence receipt by the addressee.
8.9
Governing law

This Agreement shall be governed by the common Laws of the Kingdom of Spain
(legislación común española).
8.10
Jurisdiction



11/13

--------------------------------------------------------------------------------





The Parties, waiving their right to any other jurisdiction, irrevocably submit
to the courts of the city of Madrid (Spain) for the resolution of any dispute,
claim or controversy arising from or relating to this Agreement, including any
question with respect to its existence, validity, termination, nullification or
effectiveness.


As an expression of their consent, the Parties initial each page and sign at the
end of the 2 counterparts in which this Agreement is formalised in the place and
on the date indicated in its heading.


TERP Spanish HoldCo S.L.
By: /s/ Alfredo Zamarriego Fernández






Mr Alfredo Zamarriego Fernández


 


By: /s/ Ricardo Arias Sainz






Mr Ricardo Arias Sainz





MUTUACTIVOS, S.A.U., S.G.I.I.C.
By: /s/ Angel Fresnillo Salcedo






Mr Angel Fresnillo Salcedo
 
MUTUACTIVOS, S.A.U., S.G.I.I.C.
By: /s/ Pedro Pablo García García






Mr Pedro Pablo García García





12/13

--------------------------------------------------------------------------------







ANNEX 1
LIST OF FUNDS, SICAVS AND MANAGED PORTFOLIOS REPRESENTED BY THE SELLING
SHAREHOLDER
Portfolio
ISIN
Spanish tax identification number
Target Company’s Shares
Mutuafondo Unnefar F.I.
ES0165184005
V-87426110
2,553
Mutuafondo Crecimiento F.I.
ES0175808007
V-86995288
62,155
Mutuafondo Fortaleza F.I.
ES0165145006
V-86995503
8,257
Mutuafondo España F.I.
ES0165144009
V-58644128
375,768
Mutuafondo Estrategia Global F.I.L.
ES0165112006
V-85852523
125,838
Mutuafondo Dividendo F.I.
ES0175809005
V-87256251
567,084
Mutuafondo Valores F.I.
ES0165241037
V-82112533
209,328
Arizcun, Sicav, S.A.
ES0110226034
A-78935509
4,335



Portfolio
Reg. no. with Pension Fund Regulator (DGSFP)
Spanish tax identification number
Target Company’s Shares
Fondomutua F.P.
F0984
V-83477349
18,037
Fondauto F.P.
F0232
V-79513032
46,518
Fondomutua Empleo Moderado F.P.
F1370
V-84671833
7,261
Fondomutua Empleo Dinámico F.P.
F1373
V-84671908
3,592





13/13